IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                   )
                                     )
                                     )
            v.                       )       Case ID: 2003005778
                                     )
JUSTIN BOWIE,                        )
                                     )
                  Defendant.         )



                          Submitted: August 5, 2022
                          Decided: September 1, 2022



     OPINION ON DEFENDANT’S MOTION FOR JUDGMENT OF
   ACQUITTAL, MOTION TO AMEND JUDGMENT OF ACQUITTAL
                AND MOTION FOR NEW TRIAL
                         DENIED




Isaac Rank, Esquire, Deputy Attorney General, Office of the Attorney General,
Wilmington, Delaware. Counsel for the State of Delaware.

Mr. Joseph Hurley, Esquire, Office of Joseph Hurley, P.A., Wilmington,
Delaware. Counsel to Justin Bowie, Defendant.


Jones, J.


                                         1
      On April 26 and 27, 2022, a jury trial was held. The Defendant, Justin Bowie

(“Bowie”) was charged with driving a motor vehicle with a prohibited alcohol

content. The jury returned a verdict of guilty on this charge. This was the

Defendant’s third DUI offense and, as such, he faced a minimum mandatory jail

sentence of ninety (90) days. Following the jury’s verdict, Defendant moved for a

stay of his sentence pending resolution of certain motions. This Court granted that

request with certain conditions imposed.

                        PROCEDURAL BACKGROUND

      During the trial Delaware State Police Crime Lab Director Julie Willey

(“Willey”) testified. There was no objection to her qualifications, nor was there an

objection to the admission, through her testimony, of the results of the Gas

Chromatographs Blood Test which showed a blood alcohol reading of .16. The

cross-examination of Willey focused on the history of the State’s procedure of how

the tube was to be inverted versus the manufacturer’s instructions and the State’s

present protocol.

      Prior to the start of trial on April 27th, the parties and the Court reviewed the

jury instructions. The jury instructions did not include the pattern expert witness jury

instruction. No one brought this to the Court’s attention, and no one requested the

instruction. The pattern expert witness instruction was not given.




                                           2
      At the conclusion of the evidence the Defendant moved for a judgment for

acquittal based on the Defendant’s argument that the State’s procedure for mixing

the blood was improper and as such there was not sufficient evidence to support a

conviction. The Court denied the motion.

      During jury deliberations the jury returned a note. The note read “the State is

required to establish the proper protocols. Do we have to determine whether the State

protocols were proper? Or just that the State protocols were followed?” The Court

responded to the note by instructing the jury “You are to determine whether the State

protocols were followed.” Shortly thereafter the jury returned a verdict of guilty.

      After the jury was discharged defense counsel indicated that he intended to

file a writ of certiorari and a certificate of reasonable cause and requested the Court

to impose a briefing schedule. Defense counsel acknowledged on the record his

seven-day time frame as required by the Rules to file a Judgment of Acquittal. The

Court instructed counsel “seven days, file it.” The Court added that “if you have to

supplement it after we have the transcripts we will do that.”

      On May 9, 2022 Defendant filed a “Formalization of Motion for Judgment of

Acquittal Pursuant to Rule 29.” The Motion did nothing more then memorialize the

Rule 29 motion that the Court denied at the end of the State’s case.

      On July 12, 2022 Defendant filed a Motion to Amend and Expand

Defendant’s previously filed Motion seeking Judgment of Acquittal under Rule 29.


                                           3
In essence the Defendant requests in this Motion that the Court consider his

previously filed Motion as a Motion for Judgment of Acquittal or, in the alternative,

a Motion for New Trial. 1

                    THE TIMELINESS OF DEFENDANT’S MOTIONS

           I first address the question of whether Defendant should be permitted to

amend his motion under Rule 29 to include it as also a Motion for New Trial under

Rule 33. I am persuaded that Defendant’s failure to seek relief in the form of a

Motion for New Trial was an oversite on the part of defense counsel. I am also

persuaded that the primary argument raised in the new trial motion is the same

argument raised by the Defendant in his Motion for Judgment of Acquittal. Finally,

I am persuaded that the Court’s instructions to counsel that Defendant could

supplement his filing once the transcripts were received could be viewed as

permission to amend the motion. On these unique facts I will allow Defendant to file

a Motion for a New Trial.

           Having allowed Defendant to proceed under Superior Court Criminal Rule of

Procedure 33 as well as Superior Court Rule of Criminal Procedure 29 does not,

however, resolve the issue of the timeliness of the motions when the original Motion

for Acquittal was denied. The Court made it clear on the record that any motion filed

had to comply with the 7-day time limit.


1
    Defendant had also moved to secure production of Brady material. That Motion was withdrawn on July 12, 2022.

                                                         4
         Under both Rules 29 and 33, any motions are required to be filed no later then

7 days after verdict or finding of guilty… or within 7 days after discharge. When the

timing rules are applied under Motion for Judgment of Acquittal or a New Trial

Motion, the Motions were due on May 6. The Motion was not filed until May 9.

Superior Court Rule of Criminal Procedure 45 provides that the Court may not

extend the time for any action under Rules 29 and 33… except to the extent and

under the conditions stated herein.2 The Delaware Supreme Court has indicated the

time periods under Rule 45 are jurisdictional.3 Therefore, under the plain language

of Superior Court Criminal Rule 45, Defendant’s Motions are untimely and require

dismissal.4,5

                        DEFENDANT’S MOTION ON THE MERITS
                               SHOULD BE DENIED

         Even if Defendant had filed his motions timely, the grounds asserted by

Defendant do not justify an Acquittal or a new trial.

         Defendant’s first contention is that the Court erred in not giving the expert

witness jury instruction. The Court’s consideration of a motion for new trial based

on a jury instruction evaluates whether “the alleged deficiency in the jury

instructions undermined the jury’s ability to intelligently perform its duty in


2
  None of the conditions stated in Rule 45 are applicable to this case.
3
  Maxion v. State, 686 A.2d 148, 151 (Del. 1996).
4
  State v. Halko, 193 A.2d 817 (Del. Super. 1963).
5
  Defendant maintains that there was no prejudice to the State by the late filing. I agree that there was no prejudice.
However, the existence or non-existence of prejudice is not the standard as time limitations are jurisdictional.

                                                           5
returning a verdict.”6 Jury instructions are not grounds for reversal if they are

“reasonably informative and not misleading,” indeed, “some inaccuracies… are to

be expected in any charge [.]”7 All jury instructions are reviewed as a whole.8 Where,

as here, the instruction is challenged for the first time on a Motion for New Trial, the

Court reviews its actions under a plain error standard.9

         In the instant case, the Court gave the general witness credibility instruction.

Willey testified as an expert witness. In this case, no one requested a specific

instruction on how the jury was to consider Willey’s testimony.

         A comparison of jury instruction 4.6 and the correlating portions of the

credibility of witness instruction given in this case on how to weigh the credibility

of the witness reveals the similarities:

    “However you must give expert                            “[I]t is your duty to give credit to that
    testimony only the weight that it                        portion of the testimony which you
    deserves. You may disregard expert                       believe is worthy of credit, and you
    testimony entirely if you conclude that:                 may disregard that portion of the
                                                             testimony which you do not believe to
                                                             be worthy of credit. In considering the
                                                             credibility of the witnesses and in
                                                             testimony, you should take into
                                                             consideration each witness.”
    (A) the expert opinion is based upon                     “means of knowledge, strength of
    insufficient education, training or                      memory and opportunity for
    experience;                                              observation… the ability to have
                                                             acquired the knowledge of facts to
                                                             which the witness testified”
6
  Hankins v. State, 976 A.2d 839, 842 (Del. 2009).
7
  Id.
8
  Lloyd v. State, 152 A.3d 1266, 1271 (Del. 2016).
9
  Riggins v. Mauriello, 603 A.2d 827, 830 (Del. 1992).

                                                         6
 (B) the reasoning in support of the                          “the reasonableness or
 testimony is not sound; or                                   unreasonableness of the testimony,”
 (C) the testimony is outweighed by                           “the consistency or inconsistency of the
 other evidence.”                                             testimony… the fact, if it is a fact, that
                                                              the testimony has been contradicted”


           The instruction as given invited the jury to consider Willey’s means of

knowledge and ability to have acquired her knowledge, her reasonableness, and

whether her testimony was contradicted by the other evidence in this case. The

instruction as given would have prompted precisely the same consideration that

Instruction 4.6 would have prompted in the mind of the jury as they considered her

education and experience, her reasoning, and other evidence in the case.

           There is no doubt that in hindsight the Court should have given the expert

witness instruction. But that is not the test. The test is whether the failure to give the

instruction impaired the jury’s ability to intelligently perform their duties as jurors.

In this Court’s view, given that the instruction prompted the same considerations in

the mind of the jury, it cannot have impaired the jury’s ability to intelligently perform

their duties as jurors. A defendant is “not entitled to a particular jury instruction,” so

long as the instructions are “reasonably informative.”10

           I now turn to the central issue in this appeal which encompasses the two other

grounds (improperly answer to the jury’s note and sufficiency of the evidence to



10
     Goode v. State, 2018 WL 3323644, at *3 (Del. July 5, 2018).

                                                          7
justify the guilty finding) which forms the basis of Defendant’s request for relief.

Defendant challenges the State’s protocol of inverting the tube containing the

Defendant’s blood. Defendant maintains that the decisions in Hunter v. State, 55

A.3d 360 (Del. 2012) and Clawson v. State, 867 A.2d 187 (Del. Super. Feb. 26,

2021) require this Court to overturn Defendant’s conviction. The State counters that

this Court’s decision in State v. Patel, 2021 WL 754303 (Del. 2021) has squarely

addressed the state’s procedure at issue in this case and based on Patel, Defendant’s

Motions should be denied.

      According to the Defendant, the DSCPL protocol is unreliable because it does

not specify a required number of inversions to ensure adequate mixing, which is

inconsistent with the instructions of the test tube manufacturer – Becton Dickinson.

Also, Defendant argues that the basis on which Willey changed the blood mixing

instructions (“DSP Instructions”) is not a sufficient reliable basis because she relied

on discussions with various law enforcement agencies, not the Becton Dickinson

instructions.

      The admissibility of BAC test results turns on whether the State establishes

an adequate evidentiary foundation for the results. A showing by the State that an

intoxilyzer test’s instructions or requirements were followed “is the guarantee of

reliability and accuracy that is the foundational cornerstone to the admissibility of




                                           8
the results of a blood test.11 Delaware Rules of Evidence 702 governs the

admissibility of expert testimony. Rule 702 provides:

        A witness who is qualified as an expert by knowledge, skill, experience,
           training, or education may testify in the form of an opinion or otherwise if:
          (a) the expert's scientific, technical, or other specialized knowledge will
               help the trier of fact to understand the evidence or to determine a fact
               in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of
               the case. 12

        The Delaware Supreme Court has formulated a five-part test to determine

admissibility of scientific or technical expert’s testimony. The Court must

determine:

        1. The witness is qualified.
        2. The evidence is otherwise admissible, relevant, and reliable.
        3. The basis for the opinion are those reasonably relied upon by experts in
           the field;
        4. The specialized knowledge being offered will assist the trier of fact to
           understand the evidence or determine a fact in issue; and
        5. The evidence does not create unfair prejudice, confuse the issues, or
           mislead the jury.13

        As to the third requirement, Delaware Rule of Evidence 703 provides

that:

        An expert may base an opinion on facts or data in the case that the
        expert has been made aware of or personally observed. If experts in the
        particular field would reasonably rely on those kinds of facts or data

11
   State v. Patel, 2021 WL 754303, *2 (Del.Super. Ct., Feb.26, 2021) (citing Hunter v. State, 55 A.3d 360, 364-55);
see also Clawson v. State, 867 A.2d 187, 191 (Del. 2005).
12
   D.R.E. 702.
13
   Patel, 2021 WL 754303, at *3 (citing D.R.E. 401, 402, 403, and 702).

                                                         9
        informing an opinion on the subject, they need not be admissible for the
        opinion to be admitted.14

        It is Defendant’s position that his blood test results should not have been

admissible at trial because the DSP Instructions are not sufficiently reliable under

Delaware Rule of Evidence 702. As such, Defendant further argues that, because the

blood test results should not have been admissible, no reasonable trier of fact could

have found him guilty of the DUI charge.

        The Court is instructed and guided by this Court’s decision State v. Patel,

2021 WL 754303 (Del. Super. Feb. 26, 2021). In Patel the exact argument being

raised in this case was raised in a pretrial motion in limine to exclude Willey’s

testimony. In denying the Motion in Limine the Court in Patel found that Willey

was found to have the authority to make established protocols in collecting blood

samples.15 The DSP Instructions inform phlebotomists as to the specific

requirements of an individual’s blood draw. Willey has the responsibility and

oversight over the blood and breath DUI program in Delaware.16 Thus, Willey,

according to the Patel Court, had the authority to make changes to established

protocols in collecting blood samples.

        In Patel Defendant took issue with the change in the DSP Instructions which

was authorized by Willey. Prior to 2014, the Instructions read: “immediately after


14
   D.R.E. 703.
15
   Id. 2021 WL 754303, at *6.
16
   Id.

                                          10
the blood collection, assure proper mixing of anticoagulant powder by slowly and

completely inverting the tube at least 5 times.”17 Willey did not author this version

of the Instructions.18 At the time of Defendant’s blood draw, the instructions were,

and remain to be: “immediately after blood collection, assure proper mixing of

anticoagulant/preservative powder slowly and completely inverting the tube.”19

The following language was also provided in the Becton Dickinson Instructions:

          Whenever changing any manufacturer’s blood collection tube types,
          size, handling, processing, or storage condition for ap articular
          laboratory assay, the laboratory personnel should review the tube
          manufacturer’s data and their own data to establish/verify the
          reference range for a specific instrument/reagent system. Based on
          such information, the laboratory can then decide if a change is
          appropriate.20

          It was this language that the Patel Court relied upon to support its decision

that Willey had the authority to author the change to the DSP instructions.21 The

Court explained that this language “anticipates end users developing their own

instructors and protocol.” Under this authority, the DSPCL established a collection

and testing procedure: the DSP Instructions.

          Patel does not stand alone. In State v. Green, the Superior Court also rejected

defense counsel’s argument that the State failed to show compliance with the blood



17
   Id.
18
   Id.
19
   Id.
20
   Id. at *1.
21
   Id.

                                             11
tube manufacturer’s protocols.22 The Green Court found that the State, by offering

testimony that the phlebotomist “inverted the tube,” offered evidence sufficient to

find that the DSP Instructions that the tube be “mixed properly,” were followed and

thus the State’s foundational burden had been satisfied. Critically, the Delaware

Supreme Court, “having considered [the] matter on the briefs filed by the parties and

record on appeal, [] determined that the judgment of the Superior Court should be

affirmed on the basis of and for the reasons assigned in the Superior Court’s July 7,

2019 evidentiary ruling and the Court’s October 15, 2019 Orders.”23

           Patel makes it clear that Willey has the authority to revise the testimony

procedures and the implementation of those procedures does not violate the teaching

of Clawson v. State, 867 A.2d 187 (Del. 2005) nor Hunter v. State, 55 A.3d 360 (Del.

2012).

           Corporal Pietlock testified that he was present at the time of the Defendant’s

blood draw and that he witnessed the phlebotomist invert the test tube, at least one

time, after obtaining the sample from Defendant. The blood sample was then

transported to a secured refrigerator at Troop 2. Willey testified that she picked up

the blood sample from Troop 2, brought it to the Delaware State Police Crime Lab

and the sample was placed in a secured refrigerator at the lab until testing.



22
     State v. Green, 2019 WL 5273230, *1 (Del. Super. Ct., Oct. 14, 2019), aff’d, 238 A.3d 192 (Del. 2020).
23
     Green v. State, 238 A.3d 192 (Del. 2020).

                                                          12
         At trial Willey was qualified as an expert concerning blood alcohol analysis,

on both collection and testing, by knowledge, skill, experience, training and
                                                                         24
education. Willey has worked for the DSPCL for thirty years.                  She works in

supervisory roles and has her own case load within the blood and breath alcohol

program.25 She has a Bachelor of Science in Genetic Engineering and Biology, and

a minor in chemistry. Part of Willey’s duties include chemically analyzing blood to

determine its blood alcohol concentration, and she does this on anywhere from thirty

to one hundred samples per week. 26 This has been part of her job duties since 2008.
27
     She has also been qualified as a witness over 80 times in Delaware courts. 28

         Willey testified that the number of inversions is not likely to affect the

integrity of a blood sample for BAC purposes, and that blood within the test tube is

mixed other times than at the time of inversion by the phlebotomist.29 Specifically,

Willey testified:

         So blood is liquid as it existed in the tube. As an officer is carrying that
         blood kit to the evidence refrigerator and transporting that sample, the
         blood is indeed mixing within that tube. There is no border that would
         prevent that or no barrier to prevent that mixing to occur. The blood kits
         are lying typically down in the evidence refrigerator, so they’re laying
         in a horizontal way so that the blood is mixing that way.



24
   Id. at 64.
25
   Id.
26
   Id. at 65.
27
   Id.
28
   Id. at 65-66.
29
   Id. at 113-114.

                                             13
               I likewise transport those kits and at the crime lab prior to
         analyses we likewise rotate those kits so that mixture does indeed
         occur.30

         Willey also opined that, while she is not aware of research studies regarding

ethanol increasing from zero to 0.16 based on contamination of the blood sample,

that she is aware of in excess of 10 research studies that discuss the generation of

alcohol in contaminated blood samples, in general.31 Willey offered her opinion that

she is not aware of how the BAC of a sample stored in a tube with additive powders

and refrigerated, like the Defendant’s blood was in this case, could go from 0 to .16

percent in 6 days.32 Specifically, Willey testified:

         There’s been research that has been performed where blood samples
         have been actually inoculated with bacteria, yeast, other substances and
         have either been left at different temperatures, adding a preservative,
         refrigerating, et cetera, and there has bever been anything that I’ve read
         that there would be an accumulation of alcohol as high as a .16 read
         with respect to a sample that was not preserved or not refrigerated.33

         As to the Defendant’s blood sample at issue in this case, Willey personally

examined the sample.34 She testified that she performed an inspection prior to testing

and determined that the blood was not coagulated nor were there any other

irregularities with the sample.35 Willey further testified that this is a matter of



30
   Id. at 114.
31
   Id. at 116.
32
   Id. at 115.
33
   Id. at 115.
34
   Id. at 76.
35
   Id. at 67-78.

                                            14
practice in the DSCPL – that analysts check blood samples prior to testing to

determine if there are any irregularities in the sample.36 Willey offered testimony

regarding the failure to mix the additive powders in the test tube.37 She stated that if

the blood is not properly mixed with the anticoagulant, then the blood will clot and

testing is unable to be performed.38 If the blood becomes contaminated, then it could

yield an inaccurate test result.39 One implication of contamination of a blood sample

is that the blood could generate ethanol or alcohol.40 Willey testified that, after

performing the testing on Defendant’s blood sample, the test results indicated a

blood alcohol content of .16.41 Willey testified that she followed the State protocol.42

         The Court finds that, based on the testimony presented at trial, the DSP

Instructions are sufficiently reliable under Delaware Rule of Evidence 702, that the

Instructions were appropriately complied with, and the Defendant’s blood test

results were reliable and thus properly admitted at trial. As the blood test and

procedure to collect said test were reliable there is no merit to Defendant’s argument

that the Court’s instruction to the jury that they were not to consider the adequacy of

the State’s testing procedures was error. Based on this same evidence there was




36
   Id. at 70.
37
   Id. at 69.
38
   Id. at 69-70.
39
   Id. at 69-70.
40
   Id. at 86.
41
   Id. at 79.
42
   Id. at 76.

                                          15
sufficient evidence for the jury to convict Defendant of Driving Under the Influence

based on a prohibited alcohol content.

      For all of the reasons stated about Defendant’s motions to acquit and motion

for new trial are DENIED.

      IT IS SO ORDERED.

                                                      /s/ Francis J. Jones, Jr.
                                                   Francis J. Jones, Jr., Judge

/jb
Original to Prothonotary




                                         16